             Case 1:21-cv-00002-JRH-BKE Document 7 Filed 01/06/21 Page 1 of 4


                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA                            LED
                                         AUGUSTA DIVISION                          U.S. DISTRICT COURT
                                                                                      AUGUSTA l^/
GEORGE FORSYTH,                                    )
                                                   )
                                                                                   Z02I JAN -b P 3: 12
                 Plaintiff,                        )
                                                   )                           CLEIC.     <

                                                                                    SO. DU          GA.
                                                   )
V                                                  )       Civil Action File No.

                                                   )       l:21-CV-2
                                                   )
                                                   )
ORKfN,LLC, CWH PROPERTIES,EEC,                     )       MOTION TO REMAND
and BRIAN CEARK.                                   )
                                                   )
                 Defendants                        )
                                                   )

                               PLAINTIFF’S MOTION TO REMAND AND
                              INCORPORATED MEMORANDUM OF LAW
                                AND UNDISPUTED MATERIAL FACTS




          Comes now the Plaintiff, George Forsyth and hereby files this Motion for Remand and

Incoi-porated Memorandum of Law and Undisputed Material Facts and as grounds therefore states as

follow:


                              UNDISPUTED MATERIAL FACTS IN SUPPORT
                              OF PLAINTIFF’S MOTION TO REMAND


       On or about 30 December 2020 Plaintiff filed an amended complaint in Superior Court Civil

Action 2020ECV0719 Exhibit C.


       On January 4”', 2021 Brian Clark filed a Notice of Removal, moving Superior Court Case
2020ECV0719 to the United States District Court for the Southern District of Georgia, Augusta

Division based on Article III ofthe United States Constitution, 28 U.S.C. 1367, 1441, 1446.

       The Amended Complaint filed by the Plaintiff states that Brian Clark, Chief Fire Marshal of

Columbia County, as an employee of the State of Georgia and as a Fire Marshal violated his ministerial

duties under Georgia Law (not Federal Law)and is liable for compensatory damages and punitive
           Case 1:21-cv-00002-JRH-BKE Document 7 Filed 01/06/21 Page 2 of 4



damages as a consequence of those violations. The legal liabilities for violations of the ministerial

duties by a Fire Marshal in Columbia County are stated in the Official Code of Georgia Annotated 50-

12-23. Brian Clark is not a Federal employee. No allegations in the Amended Complaint, Exhibit C,

relate to any violation of Federal Statute by Brian Clark. This charge of violating of his ministerial

duties is the result his failure to perform certain required functions of a Fire Marshal in Columbia

County; as required and specified by the Official Code of Georgia Annotated 30-3-1 thru 30-3-9, not

any Federal Statute. The allegations in the Amended Complaint, Exhibit C, about Brian Clark must be

accepted as facts by the District Court for reasons to be stated in the Memorandum of Law in Support

of Plaintiffs Motion to Remand .


        Therefore this motion seeks to Remand this Action to Superior Court in Columbia County,

Georgia in accordance with 28 U.S.C. 1447(c).

                        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S
                                       MOTION TO REMAND


APPLICABLE FEDERAL STATUTES, STATE STATUTES AND ARTICLE FROM THE UNITED
STATES CONSTITUTION:


        Federal Statutes 28 U.S.C. 1367, 1441, 1446 and 1447. Article III of the United States

Constitution. This matter is under the Jurisdiction of the State of Georgia as documented in the

Undisputed Material Facts and provisions in these statutes and Article III Section 2 from the United

States Constitution should mandate enforcement of the Rule of Law resulting in the Remand of this

Civil Action to the Superior Court in Columbia County, Georgia.

        Official Code of Georgia Annotated 30-3-1 thru 30-3-9, in particular O.C.G.A. 30-7-8 and
O.C.G.A. 30-7-8.


        The Official Code of Georgia Annotated 50-21-23:

(a) The state waives its sovereign immunity for the torts of state officers and employees while acting
within the scope of their official duties or employment and shall be liable for such torts in the same
manner as a private individual or entity would be liable under like circumstances; provided, however,
that the state's sovereign immunity is waived subject to all exceptions and limitations set forth in this
article. The state shall have no liability for losses resulting from conduct on the part of state officers or
           Case 1:21-cv-00002-JRH-BKE Document 7 Filed 01/06/21 Page 3 of 4



employees which was not within the scope of their official duties or employment,

(b)The state waives its sovereign immunity only to the extent and in the manner provided in this article
and only with respect to actions brought in the courts of the State of Georgia. The state does not waive
any immunity with respect to actions brought in the courts of the United States.

       28 United States Code 1447:


(c) A motion to remand the case on the basis of any defect other than lack of subject matter jurisdiction
must be made within 30 days after the filing of the notice of removal under section 1446(a). If at any
time before final judgment it appears that the district court lacks subject matter jurisdiction, the
case shall be remanded. An order remanding the case may require payment ofjust costs and any
actual expenses, including attorney fees, incurred as a result of the removal. A certified copy of the
order ofremand shall be mailed by the clerk to the clerk of the State court. The State court may
thereupon proceed with such case,(emphasis added)

APPLICABLE CASE LAW:


Steel Valley Authority v Union Switch and Signal Division 809 F. 2d at 1010, 1012:
It is settled that the removal statutes(28 U.S.C. 1441-1452) are to be strictly construed against removal
and all doubts should be resolved in favor of remand. Abels v. State Farm Fire & Casualty Co., 770
F.2d 26. 29 t3d Cir.1985). Ruling on whether an action should be remanded to the state court from
which it was removed, the district court must focus on the plaintiffs complaint at the time the petition
for removal was filed. Id. In so ruling the district court must assume as true all factual allegations of the
complaint. Green v. Amerada Hess Corp,, 707 F.2d 20L 205 (5th Cir.I983). cert, denied, 464 U.S.
1039. 104 S.Ct. 701. 79 L.Ed.2d 166(1984L and while nominal or fraudulently joined parties may be
disregarded, indispensable parties may not. Cf. supra note 2. It remains the defendant's burden to show
the existence and continuance of federal jurisdiction. Abels. 770 F.2d at 29:see also 14 C. Wright. A.
Miller. & E. Cooper. Federal Practice and Procedure § 3739. That burden continues through judgment
if not beyond. Adorno Enter, 629 F.Supp. at 1567: cf. Rubin v. Buckman, 727 F.2d 71 (3d Cir.1984)
(where plaintiff after trial claimed lack of diversity jurisdiction the district court was compelled to
vacate the jury verdict in favor of the defendant and dismiss plaintiffs complaint).

CONCLUSION:


       The burden of proof of establishing federal jurisdiction rests upon the party seeking removal.

The allegations in the Amended Complaint by the the Plaintiff about Brian Clark , the district court

must assume as true factual allegations. This Court lacks jurisdiction because Orkin, LLC, CWH

Properties LLC and Brian Clark, Chief Fire Marshal of Columbia County, Georgia failed to meet the

burden in proving that the jurisdictional threshold has been met for federal jurisdiction. Therefore, this

case should be remanded to the Superior Court in Columbia County Georgia.
          Case 1:21-cv-00002-JRH-BKE Document 7 Filed 01/06/21 Page 4 of 4




              Respectfully submitted this 6* day of January 2021.




              GEORGE FORSYTH
              Pro Se Plaintiff
              3941 Parwood Road
              Bl5dhe, Georgia
              nforsvth2@comcast.net
              Cell 404 909 3993
              Land Line 706 592 1543




                                    CERTIFICATE OF SERVICE


       1 certify that on January 6* 2021,1 hand delivered a copy of this Motion to Remand to : Kyle

Waddell, Attorney for Orkin, LLC and CWH Properties, LLC Fulcher Hagler One 10"’ Street T Floor

Augusta, Georgia and James Ellington, Attorney for Brian Clark, 801 Broad Street Augusta, Ga.

       A copy of this Motion to Remand was also sent via email to Kyle Waddell and James Ellington;

Kwaddell@fulcherlaw.com
iellington@,hullbarrett.com



                       11
              GEORGE FORSYTH
